Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 17-19 and lines 22-24 recites “expands a conductor area…. terminal becomes larger”. In applicant’s specification pages 7 and 8 and fig.2, the input-side conductor area expansion plate 141 and the output-side conductor area expansion plate 151 are permanently connected to neutral line. It is unclear how the input-side leakage current limiting part and output-side leakage current limiting part are expanding and becoming larger. Instead, it is understood that the input-side leakage current limiting part and output-side leakage current limiting part on the neutral line has a larger area, which is not present on the phase voltage line. For the purposes of examination the above limitation is interpreted as “wherein the input-side leakage current limiting part has a large conductor area so that the conductor area of the neutral line input terminal is larger than a conductor area of the phase voltage line input terminal, thereby the input-side leakage current is limited by an area difference between the phase voltage line input terminal and the neutral line input terminal having different areas, wherein the output-side leakage current limiting part has a large conductor area so that the conductor area of the neutral line output terminal is larger than a conductor area of the phase voltage line output terminal, thereby the output-side leakage current is limited by an area difference between the phase voltage line output terminal and the neutral line output terminal having different areas.”
Dependent claims 2-8 are rejected for the same reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20090091869A1) and further in view of AAPA (Applicant’s Admitted Prior Art).
Regarding claim 1, Huang teaches an earth leakage breaker (i.e. Ground fault circuit interrupter) (fig.5) having a leakage current limiting function ([0053], When a leakage current exists on the power supply loop … causing a reset/tripping mechanical device), comprising: input terminals (e.g. terminals formed at screws 9 and 10) (fig.5) including a phase voltage line input terminal (e.g. terminal at hot power input wiring screw 10) (fig.5) connected to a phase voltage line of an input-side wire (implicit, [0048], A pair of neutral and hot power input wiring screws 9, 10), and a neutral line input terminal (e.g. terminal at neutral input wiring screw 9) (fig.5) connected to a neutral line of the input-side wire (implicit, [0048], A pair of neutral and 
Huang does not teach wherein the input-side leakage current limiting part has a large conductor area so that the conductor area of the neutral line input terminal is larger than a 
AAPA teaches wherein a leakage current limiting part (page 1 lines 18-19, a flat- shaped conductor) has a large conductor area (page 1 line 19, a cross-sectional area larger) so that the conductor area of the neutral line terminal is larger than a conductor area of the phase voltage line terminal (page 1 lines 19-21, a cross-sectional area larger than a cross-sectional area of a wire to an output terminal connected to a transmission/distribution path of an electrical facility), thereby the leakage current is limited by an area difference between the phase voltage line terminal and the neutral line terminal having different areas (page 1 line 21, reduce a current flowing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the large conductor area on neutral line on input-side and output-side in Huang, as taught by AAPA, as it provides the advantage of preventing electric shocks.
Regarding claim 2, Huang and AAPA teach the earth leakage breaker of claim 1, wherein the input-side leakage current limiting part includes an input-side conductor area expansion 
Regarding claim 3, Huang and AAPA teach the earth leakage breaker of claim 1, wherein the output-side leakage current limiting part includes an output-side conductor area expansion plate (i.e. output end 80) (fig.5) (refer to fig.1 for label clarification) electrically connected to the neutral line output terminal (e.g. terminal formed at screw 109) (fig.5).
Regarding claim 5, Huang and AAPA teach the earth leakage breaker of claim 1, comprising an enclosure provided with a lattice type accommodation groove (i.e. base 4) (fig.1) configured to accommodate the earth leakage breaker part, and the input-side leakage current limiting part and the output-side leakage current limiting part disposed at both ends of the earth leakage breaker part in separated accommodation spaces so that the input-side leakage current limiting part and the output-side leakage current limiting part do not electrically affect the earth leakage breaker part (e.g. the input-side including screw 9, the output-side including screw 109 and breaker part including 18 and 28 are accommodated in groove 4 and are electrically separated) (fig.5).
Regarding claim 6, it is rejected for the same reasons as stated in claim 5.
Regarding claim 7, it is rejected for the same reasons as stated in claim 5.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20090091869A1) and AAPA (Applicant’s Admitted Prior Art), and further in view of Korean patent (KR200309574Y1; Translation attached).
Regarding claim 4, Huang and AAPA teach the earth leakage breaker of claim 1.

In a similar field of endeavor of circuit breaker seal with the housing, the Korean patent teaches that it is conventional to have a breaker (i.e. breaker 16) (fig.2a) that includes a switch (i.e. switch) (fig.2a) protected by a silicone film (i.e. switch holder 22) (fig.2a) (also refer to page 12, switch holder 22 may be formed of various materials, but it is most preferable to use a silicone rubber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the silicone film covering in Huang and AAPA, as taught by the Korean patent, as it provides the advantage of excellent heat resistance, cold resistance, weather resistance, and moisture resistance.
Regarding claim 8, it is rejected for the same reasons as stated in claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Scott Bauer/Primary Examiner, Art Unit 2839